PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Parallel Wireless, Inc.
Application No. 16/801,065
Filed: 25 Feb 2020
For: END-TO-END PRIORITIZATION FOR MOBILE BASE STATION
:
:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the petition filed February 18, 2022 under 37 CFR 1.78(c), to correct a benefit claim to a prior-filed provisional application.
 
The petition is DISMISSED as unnecessary.

On December 23, 2021, an M327 Notice to File Corrected Application Papers Notice of Allowance Mailed was mailed, stating that the 37 CFR 1.78(a)(3) reference to the prior U.S. provisional application on an ADS shows an incorrect, incomplete, or illegible U.S. provisional application number. Specifically, the ADS filed February 25, 2020 indicated provisional Application No. 62/341,001 rather than Application No. 62/342,001. 

In response, on February 18, 2022, the instant petition was filed, requesting acceptance of a delayed benefit claim and correction of the benefit claim to indicate that Application No. 15/607,425 claims benefit of Application No. 62/342,001 rather than Application No. 62/341,001.
	
A review of the record reveals that the Filing Receipt mailed March 13, 2020 lists the desired claim of benefit: Application 16/801,065 is a continuation-in-part of Application No. 16/460,162, which is a continuation of Application No. 15/607,425, which claims benefit of provisional Application No. 62/342,001. Although this claim of benefit is not listed in the ADS submitted with the application papers filed February 25, 2020, it is listed in the first sentence of the specification as filed with the original application papers on February 25, 2020.

The Notice mailed December 23, 2021 states, in pertinent part:

A proper response to this notice would include any one of: (1) a corrected Application Data Sheet (ADS) pursuant to 37 CFR 1.76(c) which provides benefit information that complies with 37 CFR 1.78(d)(2) or 37 CFR 1.78(a)(3) or (2) a petition filed pursuant to the provisions of 37 CFR 1.78(e) or 37 CFR 1.78(c) if the benefit information from the document identified above by code and date does
not accurately reflect the benefits under 35 U.S.C. 119(e), 120, 121, 365(c) or 386(c) as claimed by applicant (a grantable petition would include a corrected ADS pursuant to 37 CFR 1.76(c)). In general, a petition would be required unless the proper benefit claim information was included on a properly signed ADS submitted with the application on filing, or a properly signed corrected ADS in
compliance with 37 CFR 1.76(c) (e.g., with underlining to show insertions) that was filed within the time period in 37 CFR 1.78 for making the benefit claim(s), or the Office recognized the benefit claim(s) on the initial filing receipt. Such response may be filed after payment of the issue fee if limited to informalities noted herein. See Waiver of 37 CFR 1.312 for Document Required by Office of
Patent Publication, 1280 Off. Gaz. Patent Office 918 (March 23, 2004).

(Emphasis added)

MPEP 211.03 states, in pertinent part:

If an applicant includes a claim to the benefit of a prior application elsewhere in the application but not in the manner specified in 37 CFR 1.78 (e.g., if the benefit claim is not present in the proper place but is included in an oath or declaration, or the application transmittal letter, or in the first sentence(s) of the specification for an application filed on or after September 16, 2012) within the time period set forth in 37 CFR 1.78, the Office will not require a petition and the petition fee under 37 CFR 1.17(m) to correct the benefit claim if the information concerning the benefit claim contained elsewhere in the application was recognized by the Office as shown by its inclusion on the first filing receipt. This is because the application will have been scheduled for publication on the basis of such information concerning the benefit claim. Applicant must still submit the benefit claim in the manner specified in 37 CFR 1.78 (i.e., in an ADS in compliance with 37 CFR 1.76 (or for applications filed prior to September 16, 2012 by an amendment to the first sentence(s) of the specification or in an ADS in compliance with pre-AIA  37 CFR 1.76) to have a proper claim under 35 U.S.C. 120 or 119(e) and 37 CFR 1.78 to the benefit of a prior application. 

While a corrected ADS is required, as the Office was able to include the benefit claim that Application No. 15/607,425 claims benefit of provisional Application No. 62/342,001 on the first Filing Receipt, based on its inclusion elsewhere in the application (i.e., in the specification). Therefore, no petition under 37 CFR 1.78(c) was required. Rather, the submission of a corrected ADS listing the correct application number to which benefit is claimed is sufficient to satisfy the requirement of the Notice mailed December 23, 2021.

The petition is therefore DISMISSED as unnecessary.

Receipt of the corrected ADS filed February 22, 2022 is acknowledged.

As the benefit claim has been properly recognized in Office records by its inclusion in the March 13, 2020 Filing Receipt, it is not necessary to mail a corrected Filing Receipt.
The application is referred to the Office of Data Management for processing into a patent.
Any questions concerning this matter may be directed to the undersigned at (571) 272-3231.  

/DOUGLAS I WOOD/Attorney Advisor, OPET